03/22/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0613


                                      No. DA 21-0613
                                     ________________

MONTANA RIVERS; GALLATIN WILDLIFE
ASSOCIATION; COTTONWOOD ENVIRONMENTAL
LAW CENTER,

Plaintiffs-Appellants,

              v.                                                        ORDER

MONTANA DEPARTMENT OF
ENVIRONMENTAL QUALITY,

Defendant-Appellee,


       Montana Rule of Appellate Procedure 12(1)(h)(i) requires an appellant’s opening

brief to include an appendix with the judgment, order, findings of fact, conclusions of

law, or decision in question, together with the memorandum opinion, and those pages of

the transcript containing an oral ruling, if any, in support thereof.

       The Court has determined that Appellants’ Opening Brief filed March 21, 2022,

does not comply with this Rule. Therefore,

       IT IS ORDERED that within ten days of the date of this Order, Appellants shall

electronically re-file their Opening Brief along with an appendix containing the relevant

judgment or order from which the appeal is taken with the Clerk of this Court and serve

one copy upon each counsel of record.




                                           1
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained

in M. R. App. P. 13 shall run from the date of filing of the judgment or order appealed

from.

        IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order

by mail to all counsel of record.

        DATED this 22nd day of March, 2022.

                                              For the Court,


                                              By_________________________
                                                      Justice Jim Rice




                                                                          Electronically signed by:
                                       2                                          Jim Rice
                                                                     Justice, Montana Supreme Court
                                                                              March 22 2022